DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 13 JANUARY 2022, with respect to the 112(b) rejection, the claim objections and the 103 art rejections have been fully considered and are persuasive.  The 112(b) rejection, the claim objections and the 103 art rejections has been withdrawn. 
Status of Claims
Current pending claims are Claims 1-20.  Claims 16-20 are new. Claims 1-20 are pending and are considered on the merits below. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 13 JANUARY 2022, Applicant has asserted that the applied references to BENAVIDES in view of SCHLAUTMANN does not suggest the claimed invention.  In particular, Applicant has pointed out that the combination of references do not teach the ‘at least one silicon die embedded into the substrate’, in particular, a die that is set into another mass.  Rather BENAVIDES discloses the use of an adhesive to secure a die to an outer surface of a substrate, not embedded into the substrate.  
The SCHLAUTMANN reference only teaches a substrate in which all other components are built on and there are no components that have a top surface that is coplanar with the top surface 
The Examiner has updated the search and reconsidered all of the applied reference and even though the SCHLAUTMANN reference teaches a planarization procedure…to keep the surface topography to an absolute minimum, the reference fails to teaches any other structural component on the apparatus itself, including the die embedded into the substrate and a planarization layer layered over, at least, a portion of the substrate that interfaces with the silicon die.  The claimed subject matter includes features that are not known in the art or available in the cited references.  

Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797